DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 10/14/21 have been fully considered but they are not persuasive. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The limitation, “a particular NA fraction of light propagating in the optical fiber”, makes the claim unclear and indefinite.  For examination purposes, any texture or surface treatment is considered to perform some degree with removing a particular NA fraction of light propagating in the optical fiber.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by USPUB 2009/0180745 to Zerfas et al.
Zerfas fig. 2A is reproduced for a reference.  

    PNG
    media_image1.png
    603
    870
    media_image1.png
    Greyscale

 	Claim 1. (Currently Amended) A method, comprising: fabricating an optical fiber 250 to include a core 252, an inner cladding 254 comprising a first material having a first index of refraction, and an outer coating 256, 260 comprising a second material having a second index of refraction; 
stripping the second material from the optical fiber in a first section in a first section (see ¶0039); and coating the first section with a third material 200 (see ¶0040) comprising a polymer or glass or a combination thereof having a third index of refraction, wherein the first section is disposed adjacent to a second section of the optical fiber retaining the second material, wherein the first material has a first numerical aperture (NA) in the first section and a second NA in the second section and wherein     the first NA is smaller than the second NA.  Applicant shows in ¶0041 of Applicant’s specification that the NA of the cladding 116, denoted NA2, is determined by the refractive index difference between the cladding 16 and the material comprising the high-NA light stripper.  Applicant further shows in fig. 1D the NA1 which larger than NA2 in in Fig. 1E.  Zerfas show in ¶0040 the coating 256 can have an index of refraction that is higher, lower, or substantially the same as the index of refraction of the silica capillary 200.   Therefore, it is clear that the claims NA of the first material has two sections with different NAs.  
 	Re claim 2, see rejection made under USC 112 above.
 	Re claim 3, the claimed method steps are inherently met by the Zerfas device, and the detail structural limitations are greatly discussed above in claim 1.
 	Re claim 4, since Zerfas shows all the claimed limitations, the claimed back-reflected light in the optical fiber and the cladding, and the claimed second portion are inherently shown by the device.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
 	Claims 5-7 is/are rejected under 35 U.S.C. 103 as being unpateniabie over Zerfas el al in view of USPUB 2014/0948501 to Bao et al.
 	Re claims 5-7, Zerfas discloses every aspect of claimed invention except for the monitoring system for the back reflection. Bao shows a general teaching of utilizing the monitoring system for controlling the back reflection in a fiber optical transmission system. It would have been obvious to the ordinary skilled person in the art at the time the invention was made to modify the Zerfas device to include the monitoring system for controlling the back reflection as shown in Bao’s reference for the purpose of providing higher coupling efficiency of the device. It is clear this would improve the device.
	   Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ellen Kim whose telephone number is (571)272-2349.  The examiner can normally be reached on Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas A. Hollweg can be reached on 571.270.1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELLEN E KIM/Primary Examiner, Art Unit 2883